Order entered October 6, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00647-CR

                   CARMEN ABIGAIL MORENO, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

                On Appeal from the 401st Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 401-80364-2020

                                      ORDER

      Before the Court is the Collin County District Clerk’s October 5, 2022

request for an extension of time to file a supplemental clerk’s record. The Clerk

requests the extension to file documents “to include documents requested in the

Designation of Record on Appeal” and in order to “ensure that the appeal has not

been dismissed because of non-compliance pursuant to Texas Rule of Appellate

Procedure 25.2(d).” We note that the trial court’s certification of the right to appeal

is not included in the clerk’s record, although it was admitted as an exhibit in the
plea hearing and is before the Court as part of the reporter’s record. The trial

court’s certification in the reporter’s record shows appellant does not have the right

to appeal because she entered into a plea bargain agreement and waived her right

to appeal.

      The State has filed a motion to dismiss the appeal on the grounds appellant

entered her guilty plea as part of a negotiated plea bargain and waived the right to

appeal. Appellant has not filed a response to the State’s motion, but appellant’s

appellate counsel asserted in a hearing on a motion for new trial her opinion that

appellant had waived her right to appeal.

      To ensure that the Court evaluates the State’s motion to dismiss on a

complete record, we GRANT the Clerk’s request for an extension of time to file a

supplemental clerk’s record and ORDER the supplemental clerk’s record filed by

November 7, 2022.

      We defer a ruling on the State’s motion to dismiss until after the filing of the

supplemental clerk’s record.

      Because it may be unnecessary to file an appellant’s brief, on our own

motion, we extend the time to file appellant’s brief until November 30, 2022.


                                              /s/   DENNISE GARCIA
                                                    JUSTICE